Citation Nr: 0004410	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a disability 
manifested by insomnia, claimed as due to exposure to 
herbicides.

3.  Entitlement to service connection for a joint disability, 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from February 1994 and March 1994 decisions of the RO, 
which denied the veteran's claims of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD; entitlement to nonservice-connected disability pension; 
and entitlement to service connection for skin rashes, 
insomnia and sore joints as a result of exposure to 
herbicides in service.  The veteran subsequently perfected 
his appeal as to these issues in a timely fashion.

In March 1999, the RO granted entitlement to nonservice-
connected disability pension.  The Board notes that such 
grant is a full award of the benefits on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the 
only issues currently on appeal are those as listed on the 
preceding page.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

3.  No competent evidence has been presented to show that the 
veteran currently is suffering from a skin disorder due to 
exposure to herbicides.  

4.  No competent evidence has been presented to show that the 
veteran currently is suffering from a disability manifested 
by insomnia due to exposure to herbicides.  

5.  No competent evidence has been presented to show that the 
veteran currently is suffering from a joint disability due to 
exposure to herbicides.  

6.  No competent evidence has been presented to show that the 
veteran currently is suffering from PTSD.

7.  No competent evidence has been presented to establish 
that the veteran has a psychiatric disability attributable to 
military service.


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a skin 
disorder, claimed as due to exposure to herbicides, has not 
been presented.  38 U.S.C.A. §§  1110, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  A well-grounded claim of service connection for a 
disability manifested by insomnia, claimed as due to exposure 
to herbicides, has not been presented.  38 U.S.C.A. §§  1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

3.  A well-grounded claim of service connection for a joint 
disability, claimed as due to exposure to herbicides, has not 
been presented.  38 U.S.C.A. §§  1110, 1154, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

4.  A well-grounded claim of service connection for an 
acquired psychiatric disorder, to include PTSD, has not been 
presented.  38 U.S.C.A. §§  1110, 1154, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On entrance examination in August 1965, the veteran's skin, 
extremities, spine and other musculoskeletal areas were 
reported to be clinically normal.  He was also reported to be 
psychiatrically normal.  The veteran indicated that he had 
previously had frequent or severe headaches, foot trouble and 
nervous trouble.  He reported that he had never had painful 
or swollen joints or frequent trouble sleeping.  On discharge 
examination in January 1968, the veteran's skin, extremities, 
spine and other musculoskeletal areas were reported to be 
clinically normal.  He was reported to have a scar on the 
right buttock and to be psychiatrically normal.  The veteran 
indicated that he had had swollen or painful joints, frequent 
trouble sleeping and nervous trouble.  The veteran was 
reported to have injured his left leg prior to service but to 
have had no trouble since.  He was also reported to have 
multiple nervous complaints.

In March 1970, a private medical record from Stevens Clinic 
Hospital reported that, in February 1969, the veteran had 
been struck by an automobile while riding a pony.  He was 
reported to have suffered severe lacerated wounds of the 
face, eyelid, neck and nose; a fracture of the shaft of the 
right femur; contusions of the left shoulder; and a brain 
concussion.  The veteran was reported to have had an open 
reduction of the femur.  He was reported to have scars on the 
face that were well-healed and to be alert and in good mental 
condition.  He was reported to have good flexion and 
extension of the right knee and hip.  A February 1970 x-ray 
study was reported to show callus production and bony union 
in the region of the femoral fracture site at the junction of 
the middle and distal third of the shaft.  The bones of the 
fragments were reported to be in excellent alignment and 
apposition.  The veteran was diagnosed with a condition 
following fracture of the right femur with open reduction.

On VA examination in May 1970, the veteran was reported to 
complain of headaches, right leg and thigh pain, right hip 
pain, left leg pain and left hand pain.  The veteran's skin 
was reported to be normal.  There was reported to be no 
limitation of motion of any joint.  The veteran was diagnosed 
with surgical scars of the right hip and thigh; disfiguring 
facial scars on the left side of the face; mild hypertension; 
post concussion syndrome manifested by headaches; healed 
fracture of the right femur with intramedullary rod; and 
shoulder contusion, not seen.

A neurological examination revealed that he had previously 
been in an accident and had suffered a head injury and a 
broken right leg when the horse he was riding was hit by an 
automobile.  The veteran denied being wounded or injured 
while in service in Vietnam.  There was no limitation of 
movement of the spine.  He used a cane and walked with a 
limp.  There was an operative scar over the right hip and 
lateral aspect of the right thigh.  The diagnosis was post 
concussion syndrome manifested by headaches.

On VA examination in July 1986, the veteran reported that he 
had been struck by a car while riding a horse and, since that 
time, had had trouble with his right leg and hip due to a pin 
being inserted.  His head also gave him trouble.  The 
veteran's skin was normal.  He was oriented and in no acute 
distress.  The diagnoses included old, healed fracture of the 
right femur with internal fixation; mild degenerative 
arthritis of both hips; and residual concussion with 
headaches.

Received in November 1993 were private medical records from 
Afzal Ahmed, M.D., reflecting treatment from April 1993 to 
August 1993.  In May 1993, the veteran was diagnosed with 
lumbar radiculopathy.

Received in November 1993 were private medical records from 
Tug River Clinic, reflecting treatment in March 1990.  The 
veteran's skin was reported to be dry and his extremities 
were reported to have full range of motion.  The veteran was 
assessed, in part, with increased alcohol consumption and 
high blood pressure.

Received in January 1994 were private medical records from 
Bluefield Regional Medical Center, reflecting treatment from 
March 1992 to January 1993.  In March 1992, the veteran 
complained of pain in the left calf area that went into the 
left hip.  He was diagnosed, in part, with osteoarthritis.  
In January 1993, the veteran gave a history of a back injury 
and lower back pain for the previous two to three days.  The 
diagnosis was lumbosacral back sprain/strain.

In April 1994, Stephen P. Raskin, M.D., reported that x-ray 
studies revealed, in part, an impression of degenerative disc 
disease at L3-4, L4-5 and L5-S1 with degenerative changes of 
the adjacent end plates.

Received in January 1995 were private medical records from 
Syev M. Ahmad, M.D. reflecting treatment from March 1994 to 
December 1994.  In March 1994, the veteran reported severe 
joint pains of the upper and lower extremities with 
associated backache for the previous seven to eight years.  
He did not give a history of skin rashes, sun sensitivity or 
skin tightness.  He was noted to have alcoholic liver 
disease.  A musculoskeletal examination did not reveal 
significant joint swellings, progressive joint deformities or 
restriction of range of motion.

The impression was that the veteran had pain in multiple 
joints with etiology that was somewhat unclear.  He was 
reported to have some bulging discs in the lumbar spine, 
although Dr. Ahmad indicated that he was unsure what caused 
the veteran's backache.  The veteran was reported probably to 
have chronic sprain of the lumbar spine.  A subsequent 
examination reported that he had mild carpal tunnel syndrome 
of the hands.  In December 1994, the veteran was reported to 
have osteoarthritis, chronic pain syndrome, carpal tunnel 
syndrome and degenerative lumbar disease.

In February 1995, Khalid Rana, M.D., reported that the 
veteran had first been seen in May 1993 for back and leg 
pain.  The veteran was reported to have been diagnosed with 
lumbar radiculopathy.

In October 1995, Khalid Rana, M.D., reported that the veteran 
had back and leg pain, muscle spasms, cramps and degenerative 
arthritis.  Dr. Rana reported that, in his opinion, the 
veteran's problems were of a long term duration.

Received in March 1998 were private medical records from 
Springhaven, Inc., reflecting treatment from July 1994 to 
November 1997.  In July 1994, the veteran indicated that he 
was very nervous and irritable.  He had numerous money 
problems with additional stressors, which included medical 
problems involving his spouse.  He denied that his service in 
Vietnam had had a significant influence on him.  His 
psychiatric history was reported to be positive for being 
involved only with a driving under the influence school.  The 
diagnosis was continuous alcohol dependence and generalized 
anxiety disorder.  In September 1994, he was diagnosed as 
having alcohol dependence and depressive disorder, not 
otherwise specified.

On VA examination in March 1998, the veteran was reported to 
have generalized osteoarthritis for the previous ten years; 
depression for the previous four years; and status post 
fractured right hip in 1969 with facial injury and long 
laceration from a motor vehicle accident.  The veteran was 
reported to have no injury or disease that had occurred in or 
before the military.  Injuries or diseases that were reported 
to have occurred after the military were hypertension for the 
previous six years, dizziness and headaches, generalized 
osteoarthritis since 1988, painful joints, and depression in 
1994.  He complained of problems with the right thigh that he 
had sustained in a motor vehicle accident in 1969 and 
degenerative joint disease of the dorsal spine with herniated 
disc since 1993.  No active lesions of the skin were present, 
but there was a 20 cm. scar at the left side of the cheek 
which was nontender.  There were also nontender scars at the 
lateral side of the right thigh and the right side of the 
right buttock.  He complained of multiple joint pains, low 
back pains and limited flexion and extension of the lower 
spine with tenderness on deep pressure.  He noted painful 
ankles on walking and treatment for depression.  The veteran 
was diagnosed with hypertension, generalized osteoarthritis, 
depression, status post fractured right hip and facial injury 
with long laceration of the left side of the face.

On a VA PTSD examination in March 1998, the veteran indicated 
that he had not been involved in any active combat while in 
service.  He reported that he could not describe any out of 
the ordinary stressors.  He indicated that a friend of his 
had been hit by a sniper attack, but that he had not been a 
witness to the event.  He had problems with his nerves since 
1969 after a car had hit him.  He felt scared and nervous as 
if something bad might happen.  He worried about his wife's 
health.  He could not sleep well at night and was restless.  
The veteran was diagnosed, in part, with dysthymic disorder, 
chronic low back pain, herniated disc disease, high blood 
pressure and right leg pain, status post fracture of the 
right femur.  The examiner reported that the veteran had 
problems with chronic recurrent depression which appeared to 
be related mostly to his physical problems.  He did not show 
any symptoms of PTSD and did not have any significant, out of 
the ordinary stressors in service that could account for his 
psychiatric difficulties.  The examiner was of the opinion 
that the veteran's psychiatric problems were not service 
connected, but were mostly related to his physical 
impairments and chronic pain.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (1999).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

A.  Service Connection for a Skin Disorder, Insomnia and 
Joint Disability, Claimed as Due to Exposure to Herbicides

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 C.F.R. § 3.307(d) 
(1999) is also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease, 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; acute and subacute peripheral neuropathy; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1999).  The diseases listed at 38 C.F.R. § 3.309(e) 
(1999) shall have become manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

The veteran contends, in essence, that he currently has a 
skin disorder, disability manifested by insomnia and joint 
disability due to exposure to herbicides while in service in 
the Republic of Vietnam.  However, there is no medical 
evidence to show that the veteran currently has any of the 
specified diseases associated with exposure to herbicides, as 
delineated under 38 C.F.R. § 3.309(e) (1999).  The Secretary 
of VA has formally announced that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  61 Fed. Reg. 41442-41449 
(August 8, 1996).  

Although the veteran served in the Republic of Vietnam during 
the Vietnam era, he does not have a disease listed under 38 
C.F.R. § 3.309(e) and, thus, cannot be presumed to have been 
exposed to a herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  See McCartt v. West, 12 Vet. 
App. 164 (1999) (both service in the Republic of Vietnam and 
the establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in-service presumption of exposure to 
herbicide agent).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Similarly, it follows that the criteria pertaining to 
presumptive service connection for disabilities resulting 
from the exposure to herbicides do not preclude a veteran 
from otherwise establishing service connection with proof of 
direct causation.  However, there is no competent medical 
evidence to establish a nexus between the veteran's claimed 
disorders and his reported exposure to herbicides in service.  
Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, 5 Vet. App. 91 
(1992); Espiritu, 2 Vet. App. 492 (1992).  Absent competent 
medical evidence of linkage to service, the veteran's claims 
of service connection for a skin disorder, disability 
manifested by insomnia and joint disability due to herbicide 
exposure must be denied as not well grounded.  

B.  Service Connection for an Acquired Psychiatric Disorder,
to Include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  If he has not, the claim must fail, and there 
is no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  


The Board is cognizant of the veteran's assertions regarding 
his claimed psychiatric disorder, to include PTSD.  However, 
he has presented no objective evidence of a diagnosis of 
PTSD.  Absent a current diagnosis, there can be no well-
grounded claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Moreover, the veteran has provided no medical 
evidence of a nexus between any existing psychiatric 
disability and military service.  Lay assertions concerning 
questions of medical diagnosis or causation cannot constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent evidence of PTSD or a link between any currently 
existing psychiatric disability and military service, the 
claims of service connection for PTSD and for a psychiatric 
disability other than PTSD must be denied.  Caluza, supra.  


ORDER

Service connection for a skin disorder, claimed as due to 
exposure to herbicides, is denied, as a well-grounded claim 
has not been submitted.  

Service connection for a disability manifested by insomnia, 
claimed as due to exposure to herbicides, is denied, as a 
well-grounded claim has not been submitted.  

Service connection for a joint disability, claimed as due to 
exposure to herbicides, is denied, as a well-grounded claim 
has not been submitted.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied, as a well-grounded claim has not 
been submitted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

